Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on 02/26/2021. Claims 1-30 are pending and examined below.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-3, 5-14, 17-25, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pastuszak et al., US 20210258834 A1, herein referred to as Pastuszak.

	Regarding claim 1,
		Pastuszak discloses the following:
Determining a future trajectory of the user equipment (Paragraph 0049)
Future position predictions are used to determine future beam coverage of satellites
Estimating an environmental model associated with the future trajectory (Paragraphs 0076 and 0124)
Future positions are associated with future coverage regions which correspond to coverage regions on the map database
A map may be an environmental model
Determining a plurality of expected navigation satellites based on the future trajectory and the environmental model (Paragraphs 0052, 0061, and 0076)
Predicted future positions may be used to prioritize beams that will allow continued service
Positions are associated with coverage regions for satellite beams
Multiple satellites may be present
Selecting a set of satellites to use in computing the current location based in part on the plurality of expected navigation satellites (Paragraphs 0052, 0061, 0072, and 0073)
A list of available beams is used for handovers
Some beams may be filtered out based on obstructions
Multiple satellites may be present
Computing the current location based on the selected set of navigation satellites (Paragraph 0139)
A selected predicted beam can be used to update the current position

Regarding claim 2,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Estimating the environmental model includes obtaining map data associated with the future trajectory from memory (Paragraphs 0076 and 0124)
Future positions are associated with future coverage regions which correspond to coverage regions on the map database
Map can be obtained from a database
A database is stored on some sort of memory for reading/writing data

Regarding claim 3,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Estimating the environmental model includes obtaining map data associated with the future trajectory from a server (Paragraphs 0076 and 0124)
Future positions are associated with future coverage regions which correspond to coverage regions on the map database
Map can be obtained from a server

Regarding claim 5,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Determining the future trajectory of the user equipment includes obtaining a current velocity and a current heading of the user equipment (Paragraph 0081)
Flight data and modem data are retrieved and can include current heading and ground speed

Regarding claim 6,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Determining the future trajectory of the user equipment includes obtaining map data associated with the future trajectory and combining a current velocity of the user equipment with the map data (Paragraphs 0049, 0052, and 0076)
Future positions are based on coverage areas which are associated with map data
Future positions are based on the heading and ground speed of the vehicle

Regarding claim 7,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Determining the future trajectory of the user equipment includes obtaining the future trajectory from a path planning module of an autonomous driving vehicle (Paragraphs 0029 and 0037)
Vehicles have a flight plan
Vehicle may include any moving vehicle
Drones are autonomous
Commercial flights can utilize an auto-pilot

Regarding claim 8,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Determining a plurality of current navigation satellites with the user equipment (Paragraphs 0052 and 0112)
Current beams may be monitored
Multiple satellites may be present
Selecting the set of navigation satellites to use in computing the current location based in part on the plurality of current navigation satellites and the plurality of expected navigation satellites (Paragraphs 0052, 0061, 0076, 0112, 0132, and 0139)
Predicted future positions may be used to prioritize beams that will allow continued service
Positions are associated with coverage regions for satellite beams
Current beam is monitored for potential handovers when exiting a region
A selected predicted beam can be used to update the current position when a handover is required from a current satellite beam
Multiple satellites may be present

Regarding claim 9,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Selecting the set of navigation satellites to use in computing the current location includes selecting one or more navigation satellites that will not be obstructed for at least a portion of the future trajectory (Paragraph 0060)
Beam list for future position may have beams removed if it is determined they will be blocked

Regarding claim 10,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Selecting the set of navigation satellites to use in computing the current location includes selecting one or more navigation satellites vehicles that will not be obstructed for a significant majority of the future trajectory (Paragraph 0060)
Beam list for future position may have beams removed if it is determined they will be blocked
Beams are removed if they occur within a threshold
Threshold may be varied and remaining beams could be uninterrupted for a majority of the future time window

Regarding claim 11,
	Pastuszak discloses all the limitations of claim 1. Pastuszak further discloses the following:
Storing an integer ambiguity value for each of the navigation satellites in the set of navigation satellites to use in computing the current location in a navigation filter in the user equipment (Paragraphs 0116 and 0160)
Beam quality is an integer value
Beams can be filtered based on their beam quality value

Regarding claim 12, the claim limitations are similar to a portion those in claim 1 and are rejected using the same rationale as seen above in claim 1. Additionally, Pastuszak discloses a memory (Paragraph 0178), a global navigation satellite system receiver (Paragraph 0083; GPS system includes a receiver), at least one processor (Paragraph 0178), and computing the current location based on signal received by the global satellite system receiver received from the set of navigation satellites (Paragraphs 0039 and 0083; position can be determined through GPS system; GPS satellite system is in Medium Earth Orbit; multiple GPS satellites are used to compute a position).

	Regarding claim 13, the claim limitations are similar to those in claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 14, the claim limitations are similar to those in claim 3 and are rejected using the same rationale as seen above in claim 3. Additionally, Pastuszak discloses at least one transceiver coupled to at least one processor and configured to communicate with a wireless network (Paragraph 0035; vehicle can communicate using a wireless network; wireless networks require receivers/transceivers and processors to function).

Regarding claim 17, the claim limitations are similar to those in claim 6 and are rejected using the same rationale as seen above in claim 6.

	Regarding claims 18 and 28, the claim limitations are similar to those in claim 7 and are rejected using the same rationale as seen above in claim 7.

	Regarding claim 19, the claim limitations are similar to those in claim 8 and are rejected using the same rationale as seen above in claim 8.

	Regarding claims 20 and 29, the claim limitations are similar to those in claim 9 and are rejected using the same rationale as seen above in claim 9.

Regarding claims 21, the claim limitations are similar to those in claim 10 and are rejected using the same rationale as seen above in claim 10.

	Regarding claim 22, the claim limitations are similar to those in claim 11 and are rejected using the same rationale as seen above in claim 11.

Regarding claims 23 and 30, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claim 24, the claim limitations are similar to those in claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 25, the claim limitations are similar to those in claim 3 and are rejected using the same rationale as seen above in claim 3.

Regarding claim 27, the claim limitations are similar to those in claim 6 and are rejected using the same rationale as seen above in claim 6.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4, 15, and 26 are rejected under 35 U.S.C. 103 as being obvious over Pastuszak and in view of both Pighin et al., US 20140266873 A1, herein referred to as Pighin, and McCann et al., US 20170092015 A1, herein referred to as McCann.

	Regarding claim 4, Pastuszak discloses an environmental model (Paragraph 0076), but fails to disclose obtaining one or more images of objects along the future trajectory and solving a structure-from-motion problem to reconstruct a three-dimensional environmental model. However, Pighin discloses using structure-from-motion for determining obstacles that obstruct satellite communication (Paragraph 0037), and McCann discloses using structure-from-motion to reconstruct scene geometry from images (Paragraph 0094). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Pastuszak to include using structure-from-motion to reconstruct objects along a trajectory of the vehicle. The motivation to do so would be to accurately define the environmental model so that obstructions can be properly classified to determine the extent of obstruction using images of the surroundings.

	Regarding claims 15 and 26, the claim limitations are similar to those in claim 4 and are rejected using the same rationale as seen above in claim 4.

9.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Pastuszak and in view of Kyrtsos et al., US 5629855, herein referred to as Kyrtsos.

	Regarding claim 16, Pastuszak discloses determining the future trajectory of the user equipment includes obtaining a current velocity and a current heading of the user equipment (Paragraph 0081) but fails to disclose using an inertial measurement device to obtain the velocity and heading measurements. However, Kyrtsos discloses using inertial systems to determine a vehicle’s position and velocity while using GPS (Paragraph 0024). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Pastuszak to include using inertial measurement systems to determine a vehicle’s velocity and heading. The motivation to so would be to use a well-known set of sensors to determine vehicle characteristics.

	Regarding claim 17, Pastuszak in view of Kyrtsos discloses all the limitations of claim 16. Pastuszak further discloses determining the future trajectory of the user equipment includes obtaining map data associated with the future trajectory and combining a current velocity of the user equipment with the map data (Paragraphs 0049, 0052, and 0076; future positions are based on coverage areas which are associated with map data, future positions are based on the heading and ground speed of the vehicle).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210234607 A1, by Kaufman, is relevant to the current disclosure because it discloses selecting beams from a group of satellites that correspond to mobile terminals on Earth.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664